Citation Nr: 0830554	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  96-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from January 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  In October 2005, the file was 
transferred to the Cleveland, Ohio RO at the request of the 
veteran.

The veteran was scheduled for a Central Office Hearing before 
the Board in February 2006, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his confirmed active duty service.

2.  The credible evidence does not support the veteran's 
alleged stressors.

3.  A diagnosis of post-traumatic stress disorder sufficient 
to establish VA benefits is not of record. 

4.  The currently diagnosed psychiatric disorders of alcohol 
abuse, alcohol-induced mood disorder, and polysubstance abuse 
are the result of the veteran's willful misconduct.  

5.  The veteran's mixed personality disorder is a 
developmental defect, and not eligible for service 
connection.


CONCLUSION OF LAW

A mental disorder, to include post-traumatic stress disorder, 
alcohol abuse, alcohol-induced mood disorder, polysubstance 
abuse, and mixed personality disorder, was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 105, 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004 and June 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2004 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and the particular requirements 
associated with claims for post-traumatic stress disorder 
(PTSD).  This notice also informed the veteran of the 
relative burdens of VA and the veteran, relating the 
information and evidence that VA would seek to provide and 
that which he was expected to provide.  The subsequent notice 
informed the veteran of information and evidence that governs 
the initial assignment of a disability evaluation and the 
regulations regarding the effective date of the establishment 
of service connection.  

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the June 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available post-service treatment 
records have been secured.  The veteran has been medically 
evaluated twice in conjunction with his claim and medical 
opinions have been sought. 

Service treatment records for the veteran's second period of 
service have been associated with the claims file.  Those 
associated with his first period of service, however, are not 
available.  See National Personnel Records Center (NPRC) 
notice, August 2003.  Under such circumstances, VA has a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the information of record indicates 
that efforts to obtain these service medical records were not 
successful.  As will be fully addressed below, additional 
developmental action is not warranted in this instance, as 
such activity would not be fruitful in obtaining additional 
pertinent medical information or documenting information that 
cannot generally be obtained from existing medical evidence 
of record.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for a mental disorder, 
to include PTSD and other psychiatric disorders, which he 
contends is the result of his service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As will be described 
below, claims based on PTSD trigger additional requirements.  
As such, PTSD and the veteran's other psychiatric diagnoses 
will be discussed separately.

PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for the disorder requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

In this case, the veteran contends that he served in combat 
in Vietnam from 1972 to 1973 and received the Combat 
Infantryman Badge (CIB).  His personnel documentation from 
the Army, however, does not confirm this allegation.  Two DD 
Forms 214, Report of Separation, are of record, which 
document the veteran's periods of active duty.  The first 
confirms an enlistment date in November 1974 and a separation 
date in November 1977, for a total of three years of active 
service.  It further shows zero years of prior active 
service, as well as zero years of foreign service.  There are 
no awards, medals, or decorations indicative of service in 
the Republic of Vietnam, or of combat service generally, to 
include the CIB.  The second DD Form 214 documents a 
reenlistment date in January 1981 and a separation date in 
March 1983.  The veteran's prior active service is noted to 
be three years in length, which matches the information from 
his first DD Form 214.  One year of foreign service and an 
overseas ribbon are noted.  Additional personnel records for 
this second period of service confirm that the veteran served 
in Korea for one year from May 1981 to May 1982 during that 
period of peacetime.  These records also show that the 
veteran had an initial active duty period from November 1974 
to November 1977, and reenlisted in January 1981.  

In sum, the veteran has had two periods of active duty, from 
1974 to 1977 and from 1981 to 1983, with no other period.  
His military records, both personnel and medical in nature, 
are devoid of reference to Vietnam service.  As such, there 
is no credible evidence supporting the veteran's claim that 
he has combat service in Vietnam.  

Referable to his service from 1974 to 1977, the veteran 
alleges that he was stationed in Africa on "combat alert" 
status.  He also contends that he was in Panama 
"intercepting terrorists."  Again, the Board points out 
that the veteran's official service record confirms no 
foreign service during this time period.  Furthermore, even 
if the veteran was on temporary duty to these locations, they 
are not recognized as combat areas during the time period 
when the veteran was allegedly there.  Therefore, his 
allegations are not credible and cannot support that he 
engaged in combat with the enemy during this time.

With respect to the veteran's service in Korea, he contends 
that his duties included night patrols along the 
demilitarized zone, during which he came under hostile fire.  
He alleges that fire fights broke out often.  See August 1996 
VA Form 9.  Later, in a statement received in November 2000, 
he reported being on classified combat operations in Korea.  
A March 2005 statement indicates that he was under constant 
sniper fire.  

The veteran's service in Korea, however, was not during a 
time of a declared period of war.  There is no evidence that 
the sniper fire and fire fights which he alleges occurred 
during peacetime.  Additionally, there is no evidence of the 
veteran undertaking classified missions.  Personnel records 
demonstrate that he was a private first class, and then a 
corporal (E-4), while in Korea.  His military occupational 
specialty was listed during that period as a security guard.  
This is not indicative of combat service, especially given 
the time frame at issue.  The veteran's allegations of combat 
experience in Korea are not credible.  

Based on this evidence, the veteran did not engage in combat 
with the enemy during a period of war while on active duty.  
Accordingly, service records or other credible evidence must 
corroborate his alleged stressors.  In that regard, the 
veteran's stressors relating to his claimed Vietnam, African, 
or Panamanian service are not considered herein, as they are 
deemed inherently implausible because there is no evidence of 
service in these areas.  Likewise, his stressor that he came 
under enemy fire in Korea in 1981 and 1982 is not credible, 
as this was not during a time of a declared period of war 
recognized under 38 C.F.R. § 3.2 (2007).

In March 2005, the veteran reported an additional stressor.  
He stated that after a mission in Panama in 1976, two Rangers 
were killed when they parachuted into a drop zone.  He 
described witnessing the incident, and said that it caused 
several others to be injured, including himself.  He also 
reported that the injured were lying in the drop zone with 
others dying and screaming for help, but were not able to 
move.  The veteran subsequently submitted two newspaper 
articles, detailing the deaths of two men, whose parachutes 
became intertwined when they jumped out of the plane 
together.  There is no report of other injuries.  While the 
veteran's service personnel records do not confirm that he 
was stationed at Fort Stewart at that time, he did separate 
from that duty station one year later.  Giving the veteran 
the benefit of the doubt, that two people died in a parachute 
accident during his first period of service is considered 
confirmed.

In addition to a confirmed stressor, however, service 
connection for PTSD also requires a current medical diagnosis 
of the same, which must include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor, as well as medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  The veteran's claim fails on both 
accounts.  

Referable to a current diagnosis of PTSD, the veteran 
contends that he was diagnosed with the same while 
hospitalized in service at Walter Reed Army Medical Center.  
Service treatment records confirm that he was admitted in 
January 1983, after reporting to his duty station after 30 
days of absence without leave.  He reported abusing alcohol 
since age 13, and a current inability to be without alcohol 
for more than 36 hours.  He also reported a strong history of 
poly drug abuse, including the use of acid, speed, diet 
pills, narcotics, and other unspecified drugs.  He also was 
drinking one bottle of turpin hydrate with codeine a day.  

Objectively, the veteran was found to be inappropriately 
pleasant and cheerful, smiling, and trying hard to be 
cooperative.  He appeared completely unworried about his 
hospitalization or his future.  It was specifically noted 
that he had minimal stress, as he had "routine duty in a 
noncombat zone."  He underwent detoxification without 
problem.  The psychology service administered psychological 
testing and found him to have a mixed personality disorder.  
His diagnoses included that and alcohol dependence and abuse 
with opioid dependence.  Administrative discharge was 
recommended.  This evidence shows that there was, in fact, no 
diagnosis of PTSD in service as claimed, nor any mention of a 
stress-induced psychiatric problem.  

Post-service VA in-patient records dated in March 1993 show 
that the veteran sought treatment for polysubstance abuse.  
In his report of history, he made no mention of the specifics 
of his military service, other than to say that he used to 
drink in the military.  He also referred other, non-stress 
related symptoms such as depressed mood and loneliness.  
Dysthymia and avoidant personality traits were noted as 
discharge diagnoses.

The veteran was admitted in May 1996, for a period of 
thirteen days for depression and alcohol abuse.  He was 
readmitted in June 1996.  At that time, the initial diagnosis 
of PTSD was made.  Review of these records show that the 
diagnosis was rendered on the basis of the veteran's 
statements that he was a combat veteran who served in 
Vietnam, Korea, and Panama.  For example, he related an 
incident in Panama in which he was forced to shoot a bus full 
of civilians.  As these experiences are not corroborated by 
the evidence, and because there is no evidence of combat 
service in this case, this diagnosis is insufficient to 
sustain a grant of VA benefits.  Outpatient clinical records 
do show, however, that a diagnosis of PTSD was carried 
forward, and that the veteran continued to receive treatment 
for the same.

To clarify the veteran's current psychiatric diagnosis, he 
underwent VA examinations in May 2007 and March 2008.  Each 
examination was performed by a different psychologist, who 
extensively reviewed the claims file, including the veteran's 
service personnel and medical records.  Additionally, 
psychological testing was administered.  

In the May 2007 examination, the veteran reported entering 
the military in 1972 and being deployed to Vietnam.  He 
described his service as involving search-and-destroy 
missions and other combat operations.  He reported a number 
of instances where he saw death and destruction.  The 
examiner correctly noted that the veteran's service personnel 
records failed to substantiate this claim of Vietnam combat 
service.   

The veteran went on to report the death of his two 
"friends" in the parachuting accident, though he was unable 
to provide any details, and it was unclear to the examiner 
whether he witnessed their deaths or learned about them 
later.  He said that he refused to jump after that incident, 
though he did not receive any disciplinary action for 
refusing to jump.  He also reiterated seeing and handling 
dead bodies in Korea in his second period of service, which 
was noted by the psychologist to be unlikely, given the 
veteran's peacetime service.  

The psychologist reviewed the veteran's 1983 in-service 
hospitalization at Walter Reed, detailing both the veteran's 
presenting symptoms and the objective findings.  Upon that 
review, the psychologist observed that the veteran did not 
exhibit any symptoms consistent with PTSD during that 
hospitalization, nor did he point to any military experiences 
which were bothering him at that time.  The veteran reported 
during the exam that at one time he had had an alcohol abuse 
problem.  The psychologist felt that the veteran was 
downplaying his current consumption, however, as a review of 
the file demonstrated that the veteran had multiple 
hospitalizations for alcohol abuse throughout the appeal, as 
late as January 2007.  The veteran also denied illicit drug 
use, though the examiner noted that the records showed poly 
substance abuse, with a positive drug screen in 2007, thus 
further calling the veteran's credibility into question.  

The veteran completed several psychological tests, including 
the SCL-90-R (an assessment of psychiatric symptoms); the 
Beck Depression Inventory II; the Mississippi Scale for 
Combat-Related PTSD; the Impact of Event Scale Revised; and 
the Pittsburgh Combat Exposure Scale.  Based solely on the 
results of these tests, the veteran scored within the range 
to be expected for a combat-exposed veteran with PTSD.  
However, based on a comparison of the veteran's report of his 
symptoms and experiences to the vast amount of medical and 
personnel records which contradicted his allegations, the 
psychologist opined that the veteran was over-reporting and 
the test results were therefore skewed.  In all, the expert 
found that the veteran was not, in fact, suffering from 
symptoms consistent with PTSD; nor was there any correlation 
between his identified stressor and his current symptoms.  
Instead, he presented with symptoms of depression that seemed 
to be mild in their intensity at best, and appeared to be 
substance-induced. 

The veteran's March 2008 VA examination by a different 
psychologist yielded similar results.  Again, the veteran 
misrepresented the periods of his service, which were noted 
to be directly contradicted by his official personnel record.   
He also reported one of his stressors as the parachute 
accident, now saying that he had heard that two of the 500 
men who jumped that day were killed, but that he did not 
actually witness the event, instead hearing about it hours 
later.  When relating his symptoms, he did not report any 
difficulties relating to the parachute accident.  He did not 
report any avoidance or numbing symptoms of PTSD.  In all, 
the psychologist found that the veteran did not report a 
traumatic stressor that met criterion A of the diagnostic 
criteria, specifically that the veteran experienced or 
witnessed an event that involved death, provoking a response 
of intense fear, helplessness, or horror.  Furthermore, the 
veteran was not experiencing other symptoms of PTSD.  Those 
that he did describe could not be directly associated with 
any event he experienced during military service.  

With regard to the veteran's previous diagnosis of PTSD, the 
psychologist indicated that upon review of those records, it 
was clear that the diagnosis was given in the absence of a 
comprehensive diagnostic evaluation and psychological testing 
and was based on the veteran's misrepresentations about his 
military service (e.g., combat service in Vietnam).  The 
veteran also frequently misrepresented the extent of his drug 
and alcohol use to medical providers, in fact denying past 
use to several providers; therefore, the effects of his 
substance abuse were never able to be taken into diagnostic 
consideration.  The expert explained that diagnoses made 
without consideration of all relevant diagnostic information 
are inaccurate, and that in this case, no diagnosis of PTSD 
could be rendered on the evidence.  Instead, Axis I 
impressions were malingering, alcohol-induced mood disorder, 
alcohol abuse, and polysubstance dependence.  Axis II 
included personality disorder.   

The opinions of both psychologists in May 2007 and March 2008 
are credible, in that they are based on a full and accurate 
review of the claims file, including the veteran's service 
records and his post-service statements and treatment 
records.  Each opinion is accompanied by a rationale, 
pointing to the inconsistencies in the veteran's own 
statements regarding his stressors and his symptoms.  Each is 
also supported by the concurrent evidence, which shows a 
stressor story that evolves from two friends killed in a 
parachute accident, while others including himself lie 
injured on the ground, screaming for help, to a drastically 
different account of hearing about two Rangers killed in a 
parachute accident several hours after it happened, but not 
actually witnessing it.  The evidence also shows a belief in 
combat service in Vietnam, which is directly contradicted by 
personnel records showing an enlistment in 1974, with no 
prior service and no foreign service.  In all, the veteran's 
statements on which an earlier diagnosis of PTSD had been 
rendered are not credible.  His current medical examinations 
found that a PTSD diagnosis could not be rendered on the 
evidence.  As such, no credible diagnosis of PTSD is of 
record.  

While the Board does not doubt the sincerity of the veteran's 
beliefs that his service caused his PTSD, it is bound by the 
governing statutes and regulations.  These require that in 
claims for service connection for PTSD, the diagnosis must be 
based on credible supporting evidence that the claimed in-
service stressor actually occurred, unless the veteran served 
in combat, and that his symptomatology is causally related to 
that stressor.  In this case, the evidence falls short of 
such support.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for PTSD must 
be denied.

Non-PTSD Mental Disorders

As noted above, the veteran carries the psychiatric diagnoses 
of alcohol abuse, alcohol-induced mood disorder, 
polysubstance abuse, and mixed personality disorder.  An 
injury incurred during active military, naval, or air service 
will be deemed to have been incurred in the line of duty, 
unless such injury or disease was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was a result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2007).  
This claim was filed in June 1995.

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2007).

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance, or under conditions which would raise a 
presumption to that effect, will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(3) (2007).  Alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d) (2007).  

VA governing regulations preclude compensation for primary 
alcohol disabilities.  See 38 U.S.C.A. § 1110.   By 
"primary," it is meant an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
 Allen v. Principi, 237 F.3d 1368, 1376 (C.A. Fed., 2001).  

The veteran submitted a December 1982 psychiatric report from 
a private clinic which he visited while on active duty.  It 
documents that the veteran was admitted for severe anxiety 
neurosis, severe depression, and drug abuse.  On this basis, 
a medical evaluation board was instituted to determine the 
veteran's mental health and fitness for duty.  He was 
admitted for observation in January 1983 at Walter Reed Army 
Medical Center.  His first period of military service was 
noted to be unremarkable.  With respect to his second period, 
he had had no Articles 15, letters of reprimand, or courts-
martial.  He reported that he began to abuse alcohol from the 
age of 13 and did not remember being without alcohol for more 
than 36 hours.  He reported taking acid, speed, diet pills, 
narcotics, and other drugs, to include cough syrup with 
codeine.  

The veteran stated that he was "feeling real good" at the 
time of his entry into his second period of active duty, up 
until he was assigned to the Old Guard at Fort Meyer in 
Virginia in October 1981.  He requested transfer from that 
duty, and when refused, he went absent without leave, during 
which period the private hospitalization for depression and 
anxiety occurred.  Based on the mental status examination, 
the examiner rendered a primary Axis I diagnosis of alcohol 
dependence.  His secondary diagnosis was dependence on a 
combination of opioid and other nonalcoholic substances.  
Mixed personality disorder was noted on Axis II. 

This evidence shows that the veteran's alcohol dependence is 
a primary disability, in that it was due to voluntary and 
willful drinking to excess and not due to an additional 
disability.  Furthermore, the current medical evidence shows 
that his mood disorder is alcohol-induced, as opposed to 
being an underlying pathology.  Also, his alcohol and drug 
problem constitutes willful misconduct.  As such, service 
connection for alcohol abuse, the subsequent alcohol-induced 
mood disorder, and polysubstance abuse cannot be granted.

With respect to the mixed personality disorder diagnosis of 
record, it is noted that service connection may be granted 
for diseases (but not defects) of congenital, developmental, 
or familial origin, if the evidence as a whole establishes 
that the conditions in question were incurred or aggravated 
during service.  VAOPGCPREC 82-90 (July 18, 1990).  
Personality disorders, however, are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As such, service 
connection for that diagnosis is not warranted.

In all, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for a 
mental disorder is denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a mental disorder, to 
include post-traumatic stress disorder, alcohol abuse, 
alcohol-induced mood disorder, polysubstance abuse, and mixed 
personality disorder, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


